Case 1:18-cr-00286-TWP-DLP Document 66 Filed 05/21/19 Page 1 of 3 PageID #: 603



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:18-cr-00286-TWP-DLP
                                                     )
 NOLAN BREWER,                                       ) -01
                                                     )
                              Defendant.             )

                              ENTRY FOR MAY 20, 2019
                       THE HONORABLE TANYA WALTON PRATT

        The Government appeared by Nicholas J. Linder, Assistant United States Attorney. The

 Defendant appeared in person, and by CJA counsel Harold Samuel Ansell. Brittany Neat appeared

 on behalf of the United States Probation Office.       Matthew Stahl attended as agent for the

 Government. Laura Howie-Walters was the Court Reporter. Parties appeared for hearing on

 Defendant's Petition to Enter a Plea of Guilty and Sentencing at the Indianapolis Courthouse.

        The Defendant was sworn. The Court advised Defendant of his rights. The Court inquired

 of the Defendant whether the Defendant understood the rights that the Defendant would relinquish

 if the Court accepted the plea of guilty and the Defendant responded affirmatively. Special Agent

 Matthew Stahl presented testimony in support of a factual basis. Exhibits 68 and 69 were used by

 the Government in support of a factual basis. A factual basis was accepted. The Court found the

 Defendant was fully competent and able to enter an informed plea, the Defendant’s plea was made

 knowingly and voluntarily, the plea was supported by an independent basis in fact containing each

 of the essential elements of the offense charged. Defendant’s Plea Agreement plea of guilty

 without the benefit of a plea agreement was accepted by the Court and Defendant was adjudged

 guilty of Count 1, Conspiracy to Violate Rights, as charged in the Indictment.
Case 1:18-cr-00286-TWP-DLP Document 66 Filed 05/21/19 Page 2 of 3 PageID #: 604



        The parties were heard with respect to the sentence and application of the Sentencing

 Guidelines. Testimony was presented from the following witnesses: Special Agent Matthew

 Stahl, Christina Hirzel, Christian Young, Alex Hitchcock, Eric Martin, Austin Baumgartner,

 Darla Brewer, Steven Lester, Jeffrey Brewer, Cody Gott and Stanley Gott. The Government’s

 exhibits 1 through 67 were admitted into evidence without objection. These same exhibits were

 docketed at dkt. 63. Argument was heard regarding Defendant’s objections to the presentence

 investigation report. Ruling was issued on the record.

        Pursuant to the Sentencing Reform Act of 1984, sentence was imposed as stated on the

 record, including:

        Incarceration: The Defendant was sentenced to the custody of the Bureau of Prisons for

 a term of 36 months on Count 1.

        Restitution: The Defendant shall make restitution to Congregation Shaarey Tefilla in

 the amount of $700.00. Payment is to be made directly to Clerk United States District Court

 with disbursement to the victim.

        Fine: The Court ordered a fine of $1000.00.

        Forfeit: The Defendant shall forfeit the property stated on the record.

        Supervised Release: The Defendant shall be placed on supervised release for a term

 of 2 years on Count 1. The Court imposed the mandatory conditions pursuant to 18 U.S. Code

 §§ 3563 and 3583. To promote respect for the law, prevent recidivism, and aide in adequate

 supervision, the Defendant shall also comply with the conditions of supervision which are

 referenced in the Presentence Investigation Report.         Neither the Government nor the

 Defendant had any objection to the conditions that were recommended by the probation
Case 1:18-cr-00286-TWP-DLP Document 66 Filed 05/21/19 Page 3 of 3 PageID #: 605



 officer, and the reading of those conditions into the record were waived. The Court imposed

 all the conditions listed in the Presentence Investigation Report.

        Recommendation: The Court recommends placement at a facility with the lowest

 possible level as close as possible to central Indiana.

        The Defendant shall pay to the United States a special assessment of $100. Payment of

 the special assessment shall be due immediately and is to be made directly to the Clerk, U.S.

 District Court.

        The Defendant was advised of the right to appeal.

        The Defendant was ordered to remain on pretrial release under the conditions previously

 imposed. The Defendant shall surrender for service of sentence at the institution designated by

 the Bureau of Prisons as notified by the Pretrial Services Office.

        The Judgment is forthcoming.

        IT IS SO ORDERED.

        Date:      5/21/2019




 Distribution:

 Harold Samuel Ansell
 ATTORNEY AT LAW
 attorneyansell@gmail.com

 Nicholas J. Linder
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 nick.linder@usdoj.gov
